United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 98-1641EM
                                   ___________

Allen X. McCarter,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Michael Bowersox,                       *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                        *
                                   ___________

                          Submitted: August 4, 1999

                               Filed: August 16, 1999
                                   ___________

Before MCMILLIAN, BRIGHT and RICHARD S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri prisoner Allen X. McCarter appeals the district court’s1 order
dismissing his 28 U.S.C. § 2254 petition as untimely. Because the timeliness question
is dispositive, this court ordered the case held in abeyance pending the decision in



      1
        The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Nichols v. Bowersox, 172 F.3d 1068 (8th Cir. 1999) (en banc). We conclude that the
petition was timely filed and reverse the district court order dismissing the petition.

       McCarter was convicted in 1988 of manslaughter and armed criminal action and
was sentenced to consecutive prison terms of fifteen years and life. In a consolidated
appeal, the Missouri Court of Appeals affirmed the convictions and affirmed the denial
of state post-conviction relief. State v. McCarter, 820 S.W.2d 587 (Mo. Ct. App.
1991). McCarter’s § 2254 petition challenging the convictions was stamped
“received” by the district court on April 30, 1997. The district court granted the state’s
motion to dismiss McCarter’s petition as untimely under 28 U.S.C. § 2244(d)(1)
(imposing one-year limitation period for filing § 2254 application).

       In a timely motion for reconsideration, McCarter stated that he had deposited his
§ 2254 motion in the institution&s mail box on April 20, 1998 (which is also the date on
the signature page of the petition), and that the prison mail log would confirm this. The
district court denied the reconsideration motion and McCarter appealed.

      We find that the typewritten date and McCarter’s signature on his § 2254 motion
are sufficient to support the conclusion that the motion was delivered to prison
authorities for mailing before April 24, 1997. Cf. United States v. Duke, 50 F.3d 571,
575 (8th Cir.) (relying on signed certificates of service with typewritten dates), cert.
denied, 516 U.S. 885 (1995). This conclusion is also supported by McCarter’s
statements that he placed the motion in the prison mail system on that date and that the
prison mailroom log would show this. Although the log is not part of the present
record, the state has not contested McCarter’s assertion regarding the date he deposited
his petition in the prison mail system.

      Because his convictions became final before the enactment of the Antiterrorism
and Effective Death Penalty Act (AEDPA), McCarter was entitled to a one-year grace
period, the last day of which was April 24, 1997, to file his § 2254 petition. See Ford

                                           -2-
v. Bowersox, No. 98-1851, slip op. at 2, 1999 WL 308569 at *1 (8th Cir. May 18,
1999), citing Moore v. United States, 173 F.3d 1131 (8th Cir. 1999). Further,
McCarter is entitled to the benefit of the prison mailbox rule. See Nichols v.
Bowersox, 172 F.3d at 1077. Thus, McCarter’s § 2254 petition deposited in the prison
mail system before April 24, 1997, was timely filed.

      Accordingly, the district court order dismissing McCarter’s § 2254 petition as
untimely is reversed. The case is remanded for further proceedings consistent with this
opinion.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-